72 So.3d 285 (2011)
Antonio Lamar WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-3315.
District Court of Appeal of Florida, First District.
October 17, 2011.
Nancy A. Daniels, Public Defender, and Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Ralph F. Guerra, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm Appellant's judgments and sentences without comment. However, we write to direct the trial court to strike the post-sentencing orders that it entered without jurisdiction. While this appeal was pending, Appellant filed a Florida Rule of Criminal Procedure 3.800(b)(2) motion. After more than sixty days from the filing date had passed, the trial court entered an order granting the motion and it amended Appellant's judgments and sentences. "When a trial court enters an order on a rule 3.800(b)(2) motion outside of the time permitted for ruling on such a motion, the order is deemed a nullity and must be stricken." Miran v. State, 46 So.3d 186, 188 (Fla. 2d DCA 2010); see also Gallegos v. State, 63 So.3d 20, 20 (Fla. 2d DCA 2011) (striking an untimely order on a rule 3.800(b)(2) motion). Therefore, we affirm the judgments and sentences and remand with directions for the trial court to strike the order granting the motion and to strike the amended judgments and sentences.
AFFIRMED and REMANDED with instructions.
DAVIS, PADOVANO, and ROWE, JJ., concur.